Per Curiam.

The New York State Bar Association has moved for an order determining that respondent, admitted to practice in this court on March 12, 1947, is incapacitated by reason of mental illness. The petition requests that we appoint an attorney to examine respondent’s files and that he be *341empowered to take any action required to protect the interests of respondent’s clients, having due regard to the respondent’s interest therein.
It appears from a review of the papers before us that respondent has been involuntarily committed to a mental hospital and, therefore, such relief is appropriate under the circumstances (22 NYCRR 1022.23 [a] and 1022.24; Judiciary Law, § 90, subd 2; People ex rel. Karlin v Culkin, 248 NY 465, 477). The respondent should be indefinitely suspended without prejudice to him to make application to this court for reinstatement at such time as he can prove that he is competent to resume the practice of law (Matter of Anonymous, 47 AD2d 83).
Marsh, P.J., Moule, Mahoney, Dillon and Goldman, JJ., concur.